DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1, 5, & 8.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5 – 8, 10, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsufuji et al. (US 2002/0018886), in view of Nakajima et al. (WO 2013/191254), and Ueda et al. (WO 2014/022368 A2, submitted with IDS filed 9/21/2018). 
Matsufuji et al. disclose a flexible plastic film comprising supports that can be formed from several of the claimed polymers, such as PEI, PET, PEN, & PMMA (paragraph [0050]) with a thickness of 20 – 500 µm (paragraph [0052]), which contains Applicant’s claimed range of 20 – 100 µm (claim 1).  Furthermore, the substrate has a modulus of surface elasticity (“elastic modulus”) of 5 – 15 GPa (paragraphs [0054] – [0054]), which contains Applicant’s claimed elastic modulus of 4 – 9 GPa (claim 1).
(claim 1). The hard coat film comprises surface treated inorganic fine particles (paragraph [0099]) may be a mixture of more than one type of particle (paragraph [0100]) having a diameter of 5 – 500 nm, preferably 10 – 100 nm (paragraph [0101]) (claim 5). The amount of inorganic fine particles is desirably 1 – 99 wt%, more preferably 20 – 45 wt.%, of the total amount of the hard coat layer (paragraph [0102]) (claim 7).  The hard coat layer may contain a crosslinking polymer formed from a radiation polymerizable resin tetra(meth)acrylate or dipentaerythritol hexa(meth)acrylate and trimmethylolprpane tri(methacrylate (each of these are 3 – 6 functional acrylate binders) (paragraph [0098]) (claim 5).  The layer may also employ a curable resin (thermosetting resin) which employ a crosslinking reaction of a prepolymer of urethane resin (paragraph [0095]).
Matsufuji et al. does not teach a specific type of prepolymer urethane resin to use.
Nakajima et al. teach cured hard coating for display screens (paragraph [0002]) with excellent scratch resistance and flexibility when cured comprising polyfunctional urethane (meth)acrylate oligomer (A) having functional number 10 – 20 (paragraph [0023]), (meth)acrylate monomer (B) having functional group number 2 – 6 (paragraph [0030]) (claims 1 & 5 – 6), wherein A & B are mixed in the mass ratio of 60:40 to 95:5 (paragraphs [0008] & [0037]).  Crosslinking of component A & component B in the amount of 60:40 to 95:5 reduces rigidity and imparts flexibility while maintaining hardness (paragraph [0037]) (claims 5 – 7). 

Matsufuji et al. do not teach the ratio between the first and second fine particle groups or the surface treatment of the fine particles with methacroxysilane (a silane coupling agent).
Ueda et al. teach a hard coating comprising a bimodal average particle size for surface treated inorganic nanoparticles, such as silica (pgs. 6 & 19) in a (meth)acrylate or urethane binder (pg. 3).  The ratio of average particle size within the range of 60 – 400nm to the average particle size of nanoparticles having an average particle size within a range of 2 – 200 nm is from 2:1 to 200:1, more preferably 2.5:1 to 25:1 (pg. 6), which overlaps with Applicant’s claimed ratio of 9:1 to 3:7 (claim 10).  By using a mixture of nanoparticles of different sizes, it is possible to fill the hard coating with a large amount of nanoparticles and thereby increase the hardness of the coating (pg. 7).  The nanoparticles acrylate are silane functionalized in order to make the inorganic particles more compatible with the resin (pg. 7) with treatment agent, such as methacryloxypropyl trimethoxysilane or methacryloxypropyl tirethoxysilane (paragraph Pg. 8), which are “methacroxyl silane” compounds.
Therefore, based on the teachings of Ueda et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to mix surface treated inorganic particles of different sizes in order to increase the hardness of the hard coating taught by Matsufuji et al.  Additionally, it would have been obvious to one of 
As shown in the table below, the hard coat and support taught by Matsufuji et al., Nakajima et al., and Ueda et al. encompasses a flexible plastic film substantially identical to Applicant’s flexible plastic film.  Therefore, the substantially identical flexible plastic film taught by Matsufuji et al., Nakajima et al., Ueda et al. would have the same properties of a hardness of 6H or more and crack resistance (claims 1 & 13).

Applicant
Matsufuji et al.
Nakajima et al.
Ueda et al.
Hardcoating comprising copolymer of 3 – 6 functional acrylate and 7 – 20 functional urethane acrylate, having a weight ratio of 1:9 to 4:6 (claims 5 – 6)

Hardcoating:
Copolymer of 2 & 3 functional acrylate combined with urethane crosslinker
Hardcoating:
10 – 20 functional urethane (meth)acrylate oligomer (crosslinker) (A) (P[0023]), 2 – 6 functional (meth)acrylate monomer (B) (P[0030]), wherein A & B are mixed in the mass ratio of 

Hardcoating:
Both 1st & 2nd inorganic particles 5 – 50 pbw (wt.%), based on 100 pbw of the coating layer (claim 7).
Surface modified with one or more acrylate functional silane coupling agents selected from (meth)acrylsilane, methacroxysilane, vinylsilane, epoxysilane, and mercaptosilane (claim 8)
st and 2nd particles is 9:1 to 3:7 (claim 10)

Mixture of inorganic particles, 1 – 99 wt%, more preferably 20 – 45 wt.% of coating


The ratio of average particle size within the range of 60 – 400nm to the average particle size of nanoparticles having an average particle size within a range of 2 – 200 nm is from 2:1 to 200:1 (pg. 6).
The nanoparticles are surface modified with silane coupling agent, such as methacryloxypropyl trimethoxysilane (pg. 8), which is a “methacroxysilane” compound
Substrate:
PET, PEN, PEI (claim 1)
Substrate:
PET, PEN, PEI




Response to Arguments
Applicant argues, “The specification has been amended…as follow ‘methacryloxy silane.’ Claim 8 has been amended…to correct the typographical error and to be consistent with the amendment to the specification. Accordingly, Applicant respectfully requests withdrawal of the Objections to the specification and to claim 8” (Remarks, Pgs. 7 – 8).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 8, the objections of claim 8 and the specification have been withdrawn. 

Applicant argues, “In contrast to the allegations in the Office Action, Matsufuji, alone or in combination with Nakajima and/or Eda, (1) fails to teach or suggest the claimed invention as a whole…and (2) fails to teach, suggest, or provide reasonable guidance to achieve a flexible plastic film having all of the claimed features…” (Remarks, Pg. 9).

Second, the cited references teach the components and method of manufacturing the said substrate and hard coatings of the flexible plastic films of the respective inventions. Therefore, the cited references provide a reasonable amount guidance to achieve a flexible plastic film of similar structure to Applicant’s claimed flexible plastic film.

Applicant argues, “Applicant respectfully submits that that conclusory statements in the Office Action fails to meet the ‘high standard in order to rely on inherency to establish the existence of a claim limitation in the prior art in an obviousness analysis.’ Millenium Pharmaceuticals, Inc. v. Sandoz Inc., 862 F.3d 1356, 1367 (Fed. Cir. 2017)…Here, in contrast to the allegations in the Office Action, Matsufuji, alone or in combination with Nakjima and/or Ueda teaches or suggests that a combination of the elements explicitly disclosed therein would necessarily result in a flexible plastic film (1) having a pencil hardness of 6 H or more under a load of 1 kg and (2) wherein a crack does not occur in the film when placing the film at an interval of 4 mm in the middle of the film and repeating 100,000 times the processes of folding and spreading both sides 
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The flexible plastic film taught by combined teachings of the prior art encompasses a flexible plastic film substantially identical to Applicant’s flexible plastic film.  Therefore, the substantially identical flexible plastic film taught by Matsufuji et al., Nakajima et al., Ueda et al. would be expected the same properties as Applicant’s film, such as Applicant’s claimed hardness and crack resistance.
Applicant has failed to provide evidence of any difference in structure between their flexible plastic film and the flexible plastic film that naturally flows from following the teachings of the combined cited references, as discussed in the previous office action.

Applicant argues, “First, a skilled artisan would not have been motivated to modify the film of Matsufuji from the cited prior art to include a substrate that has an elastic modulus of 4 to 9 GPa measured according to ASTM D882 and a thickness of 20 to 100 µm with a reasonable expectation of success in achieving both the pencil hardness and the crack resistance as claimed. Matsufuji discloses overly broad ranges for the substrate thickness, including a range of 20 to 500 µm or more preferably a range of 80 to 200 µm. See Matsufuji at [0052]. Matsufuji merely indicates that if the substrate is too thin, strength is degraded and if too thick it becomes too thick it becomes too stiff and bonding becomes difficult, but fails to provide any guidance for selecting a substrate thickness to achieve both a pencil hardness of 6 H or more under a load of 1 kg and flexibility and crack resistance, as required by the claims. See id. In See id. at [0367]” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. It would have been obvious to one of ordinary skill to form the flexible plastic film with a thickness of any value within the range explicitly taught by the prior art.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Applicant argues, “Matsufuji discloses a surface elasticity of the substrate 5 to 15 GPa (see id. at [0023] and [0055]), which is measured using this different process and thus is not the same as the claimed elastic modulus of 4 to 9 GPa as measured according to ASTM D882” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, despite elastic modulus measurements made by using a different method (micro indentation) than Applicant’s claimed ASTM D882 method, as previously noted, it would be reasonable to conclude the structure of the plastic film taught by the combination of references is the same as Applicant’s plastic film and therefore would result in having the same properties.
Second, Djakaria et al. (“Determination of Young’s Modulus of Thin Films used in Embedded Passive Devices”) demonstrates a PI film tested two ways ASTM and indentation and gets roughly the same values. Table 1 shows an average of 5.32 +/- 
Third, Applicant has provided no evidence to suggest the tensile (elastic) modulus would be different. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP 2145.I.

Applicant argues, “Matsufuji desired to select the surface elasticity in order to improve surface hardness. See id. at [0045] and [0046]. Thus, a skilled artisan would not have been motivated to use a substrate that has an elastic modulus of 4 to 9 GPa as measured according to ASTM D882 and a thickness of 20 to 100 µm, absent more specific guidance and an explicit disclosure regarding the crack resistance as claimed, and could not have reasonably expected success to achieve a flexible plastic film achieving both of the pencil hardness and the crack resistance as claimed” (Remarks, Pg. 12).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As Applicant has noted, Matsufuji explicitly teaches a goal of improved surface hardness. As shown by Matsufuji et al., comparative examples with insufficient pencil hardness contained cracks (Table 1). Therefore, one of ordinary skill 

Applicant argues, “Second, a skilled artisan would not have been motivated to modify the film of Matsufuji to include a coating layer that comprises a binder and inorganic fine particles, a thickness of 3 to 20 µm, and comprises a 7- to 20-functional urethane acrylate-based binder with a reasonable expectation of success in achieving both of the claimed pencil hardness and crack resistance as detailed above…The Office relied on Nakajima as allegedly disclosing this feature. However, Nakajima discloses that including a polyfunctional urethane acrylate improves hardness and scratch resistance (see Nakajima at [0024]), but fails to provide any guidance for selecting a 7- to 20-functional urethane acrylate-based binder to achieve high hardness, flexibility, and crack resistance, as required by the claims” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. As Applicant has noted, Nakajima et al. explicitly teaches a goal of flexibility without cracks and improved surface hardness (paragraphs [0002], [0031] – [0033], & [0035]). Therefore, one of ordinary skill in the art would have reasonably expected success to achieve a flexible plastic film of improved hardness and crack resistance by following the teachings of the cited prior art.

Applicant argues, “The Federal Circuit has stated that use of inherency in the context of obviousness must be carefully limited because ‘that which may be inherent is Honeywell Int’l Inc. v. Mexichem Amanco Holding S.A., 865 F.3d 1346, 1354 (Fed. Cir. 2017)…Thus, there is no evidence on the record establishing that a flexible plastic film having both a pencil hardness of 6 H or more under a load of 1 kg and wherein a crack does not occur in the film when placing the film at an interval of 4 mm in the middle of the film and repeating 100,000 times the processes of folding and spreading both sides of the film at 90 degrees toward the bottom surface at room temperature was known. Further, there is no disclosure in the cited references to combine each and every claimed element, as detailed above, and configure the film in a way so as to achieve the claimed properties with a reasonable expectation of success” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Contrary to Applicant’s assertion, the courts do not require the references to teach each and every claimed properties in order for said properties to inherently flow from the teachings of the prior art. In fact, if the references had explicitly taught each and every claimed element, then the rejection would not be based on inherency.
Second, as previously discussed, one of ordinary skill in the art would expect to have a reasonable expectation of success at achieving improved surface hardness and crack resistance when considering the teachings of the cited references explicitly teach how to improve surface hardness and crack resistance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781